Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-13 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. – hereinafter Gross (US 2016/0360382).

	As per claim 1, Gross discloses a method for operating a mobile application using natural language commands, the method comprising:
during an active communication session between a mobile application and a user operating a mobile device,  obtaining a command for initiating a conversation interface, wherein the command for initiating the conversation interface comprises a haptic input effectuated on a plurality of touchscreen locations of the mobile device, and wherein the mobile application comprises a graphical user interface (GUI);  ([0792] As shown in FIG. 8A, the device detects (802) a search activation gesture on the touch-sensitive display. For example, as shown in FIG. 9A, the device detects a search activation gesture 902-1 (e.g., a contact on the touch-sensitive display followed by continuous movement of the contact in a substantially vertical direction (e.g., downward); [0809] As to selection of the affordances displayed within the 
displaying the conversation interface adjacent to the GUI of the mobile application, wherein the conversation interface is configured to receive user input comprising natural language user commands, [0828]; In some embodiments, using the one or more accessibility features includes (1038) using the one or more accessibility features to generate the information that is associated with the content by: (i) applying a natural language processing algorithm to textual content that is currently displayed within the application; and (ii) using data obtained from the natural language processing algorithm to determine one or more keywords that describe the content, and wherein the at least one suggested search query is determined based on the one or more keywords. (e.g., a natural language processing algorithm that is used to provide functions such as VoiceOver, Dictation, and Speak Screen that are available as the one or more accessibility features on the electronic device).)
and to display responses generated by an assistant user;([0831];the device populates (1020) the displayed search interface with the at least one suggested search query. In some 
determining a user input area of the mobile application associated with a touchscreen location of the haptic input; ([0709]; In accordance with these embodiments, the device detects contacts (e.g., 197-1 and 197-2 in FIG. 1D) with the touch-sensitive surface 195 at locations that correspond to respective locations on the display (e.g., in FIG. 1D, 197-1 corresponds to 196-1 and 197-2 corresponds to 196-2). In this way, user inputs (e.g., contacts 197-1 and 197-2, and movements thereof) detected by the device on the touch-sensitive surface (e.g., 195 in FIG. 1D) are used by the device to manipulate the user interface on the display (e.g., 194 in FIG. 1D) of the multifunction device when the touch-sensitive surface is separate from the display. It should be understood that similar methods are, optionally, used for other user interfaces described herein. )                          
obtaining information specifying user input received by the user input area of the mobile application; determining a potential user action based on the user input received by the user input area of the mobile application; displaying a first suggestion in the conversation interface based on the potential user action, wherein the first suggestion comprises a textual prompt from a user assistant; and updating the mobile application based on the first suggestion; and wherein the updating the mobile application comprises updating the GUI of the mobile application. ([0792] As shown in FIG. 8A, the device detects (802) a search activation gesture on the touch-

As per claim 2, Gross discloses the method of claim 1, wherein the user input area of the mobile application is associated with a plurality of functional operations performed by the mobile application. [0795] In response to detecting the search activation gesture, the device displays (804) a search interface on the touch-sensitive display that includes (806): (a) a search entry portion (e.g., search entry portion 920 for receiving input from a user that will be used as a search query, FIG. 9B) and (b) a predictions portion that is displayed before receiving any user input at the search entry portion (e.g., predictions portion 930, FIG. 9B)

As per claim 5, Gross discloses the method of claim 1, further comprising receiving a first user input in response to the first suggestion, wherein the first user input comprises a 

As per claim 6, Gross discloses the method of claim 1, further comprising receiving a first user input in response to the first suggestion, wherein the first user input comprises a rejection of the potential user action. [0761];In some embodiments, the user confirms that the trigger condition should be created (e.g., the device 100 presents a dialog to the user that describes the prerequisite conditions and the associated action and the user then confirms or rejects the creation of the trigger condition). For example, an example dialog contains the text "I've noticed that you always text your wife that you are on your way home at this time of day. Would you like to send her a text saying: I'm heading home now?")


As per claim 7, Gross discloses the method of claim 6, further comprising displaying a second suggestion based on the first user input, and updating the mobile application based on the second suggestion. ([0850]; For example, as shown in FIG. 13A, the search interface includes a search entry portion 1120 and a search results portion 1130 with at least one affordance for nearby points of interest (e.g., nearby restaurants as shown in FIG. 13A and selectable categories of interest for other nearby points of interest). While displaying the search interface with nearby point of interests, an input 1302 at the search entry portion 1120 is detected, e.g., the user taps within the search box with input 1302 as shown in FIG. 13A. In response to detecting the input 1302, in FIG. 13B, the device ceases to display the at least one 
 
As per claim 8, Gross discloses the method of claim 1, further comprising obtaining account information associated with the mobile application operated by the user, the account information comprising historic user data, wherein the historic user data indicates commands previously received by the mobile ([0085]; the predicted action being automatically selected based at least in part on an application usage history associated with the user of the electronic device.)

As per claim 9, Gross discloses the method of claim 8, wherein determining the potential user action is based on the historic user data. ([0085]; the predicted action being automatically selected based at least in part on an application usage history associated with the user of the electronic device.)

As per claim 10, Gross discloses the method of claim 1, wherein determining the potential action comprises using a machine learning algorithm. ([1452]; the computing device can be used locally on the computing device to train a machine learning algorithm to learn a feature related to a search query or a feature related to the results returned from the search query) 

As per claim 11, Gross discloses the method of claim 1, wherein the haptic input comprises a tap pattern.;  ([0792] As shown in FIG. 8A, the device detects (802) a search activation gesture on the touch-sensitive display. For example, as shown in FIG. 9A, the device detects a search activation gesture 902-1 (e.g., a contact on the touch-sensitive display followed by continuous movement of the contact in a substantially vertical direction (e.g., downward))

As per claim 13, please see the discussion under claim 2 as similar logic applies.
As per claim 15, please see the discussion under claim 5 as similar logic applies.
As per claim 16, please see the discussion under claim 6 as similar logic applies.
As per claim 17, please see the discussion under claim 7 as similar logic applies.
As per claim 18, please see the discussion under claim 8 as similar logic applies.
As per claim 19, please see the discussion under claim 9 as similar logic applies.
As per claim 20, please see the discussion under claim 10 as similar logic applies.
As per claim 21, please see the discussion under claim 11 as similar logic applies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US 2016/0360382) in view of Chin (US 2011/0251954)

As per claim 3, Gross discloses the method of claim 2.  Gross fails to disclose wherein the plurality of functional operations performed by the mobile application comprises at least one of obtaining user data for a mortgage loan, and determining user eligibility for the mortgage loan.  Johns discloses wherein the plurality of functional operations performed by the mobile application comprises at least one of obtaining user data for a mortgage loan, and determining user eligibility for the mortgage loan.  
	Chin discloses wherein the plurality of functional operations performed by the mobile application comprises at least one of obtaining user data for a mortgage loan, and determining user eligibility for the mortgage loan.  Johns discloses wherein the plurality of functional operations performed by the mobile application comprises at least one of obtaining user data for a mortgage loan, and determining user eligibility for the mortgage loan.  ([0043]; The online financial account 140 may be linked to the financial institution 138 such that recent financial transactions through the financial institution 136 are updateable to the online financial account 140. Examples of financial institutions include, but are not limited to, deposit-taking institutions that accept and manage deposits and make loans, such as banks, building societies, credit unions, trust companies, and mortgage loan companies; [0064] According to an exemplary embodiment, if the initial state 302 is operating and the input gesture 304 is the applied gesture 108 and the applied gesture 108 matches the stored gesture 306, access 308 may be granted and the action 310 may result in the mobile device 102 being able to access data and resources stored on a remote computer server 132) 
	Before the effective filing, data, it would have been obvious to modify the teachings so that the gestures are directed to an authentication method to access financial information for mortgage loans.  The motivation would have been to prevent security breaches (Chin, [0007])

As per claim 4, Gross / Chin disclose the method of claim 3.  Chin discloses wherein the potential user action comprises the functional operations performed by the mobile application intended by the user.  . For example, as shown in FIG. 9A, the device detects a search activation gesture 902-1 (e.g., a contact on the touch-sensitive display followed by continuous movement of the contact in a substantially vertical direction (e.g., downward); ([0064] According to an exemplary embodiment, if the initial state 302 is operating and the input gesture 304 is the applied gesture 108 and the applied gesture 108 matches the stored gesture 306, access 308 may be granted and the action 310 may result in the mobile device 102 being able to access data and resources stored on a remote computer server 132.) 

	As per claim 14, please see the discussion under claim 3 as similar logic applies.
Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  	See PTO-892 form.
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information

/Chirag R Patel/
Primary Examiner, Art Unit 2454